This action originated in the Common Pleas Court on a petition for a temporary restraining order to enjoin the defendant from violating certain provisions of a written agreement, which agreement is as follows:
                                      "New Bremen, Ohio April 11, 1958.
                               "AGREEMENT
"Virgil Boeke of Minister, Ohio is purchasing the Route of Earl Moorman of Chickasaw, Ohio, for the amount of $3600. *Page 140
"Richard Moeller, Art Moeller, Gene Schmiesing, and Mrs. A. J. Gels  Sons agree to reimburse Virgil Boeke at the rate of 50c per lb. per day on the Lima can shippers which are Virgil Boeke's patrons. The established rate is figured on an average yearly poundage. This will be paid as soon as they receive the milk on the truck.
"Virgil Boeke shall also be reimbursed for the first three months on the interest paid on $3600. The parties agree to pay in proportion to the amount of poundage received. These shippers who convert to Bulk shall go on the bulk trucks owned and operated by Richard Moeller, Art Moeller, Gene Schmiesing, and Mrs. A. J. Gels  Sons. These conversions shall be made to who's territory this patron falls in.
"All parties agree to accept Virgil Boeke's patrons until their trucks are fully loaded.
"This agreement guarantees all parties an equitable distribution of the milk and also territorial rights.
"Virgil Boeke waivers his rights, in so far as starting a bulk route.
"If any changes are made as to later ownership, this agreement stays in effect as of today.
"This agreement is in effect as of April 11, 1958." (Signed and Notarized.)
The record discloses that at the hearing the plaintiffs called the defendant for cross-examination and introduced the agreement and the testimony of two of the plaintiffs who were both cross-examined by defendant's counsel.
It was stipulated that the third plaintiff, if called, would testify substantially to the same facts concerning which the other two plaintiffs had testified.
The defendant, although present and represented by counsel, offered no evidence.
At the conclusion of the hearing, the court found that the motion for temporary injunction should be denied for the following reasons:
"1. The terms of the agreement are too indefinite as to their meaning insofar as they refer to the defendant. 2. The effective time and duration of the contract are too indefinite. 3. The territorial limits are too indefinite." *Page 141 
A motion for a permanent injunction was denied, the petition was dismissed and costs were assessed against the plaintiffs. Hence, this appeal.
It is quite apparent from the written agreement executed by the parties to this controversy that its author lacked the technical skill and elegance of expression which its importance to the parties should have required. At best it is only a memorandum or a skeleton. It makes no attempt to define or explain the full import of the words or expressions used. The record shows that the parties were experienced in the milk hauling business. They knew what a milk route was. It was nothing mysterious or ephemeral to them. They knew that milk routes are bought and sold regularly in the due course of business and that milk routes may vary from week to week as some farmers along the route increase or decrease their herds, or some decide to get out of the milk business while others decide to get in.
Consequently, the court properly admitted the oral testimony of the parties, not for the purpose of varying the terms of the written agreement, but rather, as stated in 21 Ohio Jurisprudence 2d 686, Evidence, Section 663:
"* * *, extrinsic parol evidence is always admissible to give effect to a written instrument by applying it to its proper subject matter, by proving the circumstances under which it was made, thereby enabling the court to put itself in the place ofthe parties, with all the information possessed by them, thebetter to understand the terms employed in the contract, and toarrive at their intention, and the object sought to beaccomplished by the parties. And great latitude should be allowed in this respect." (Emphasis added.)
The record discloses that the defendant, on cross-examination, made the following admissions: That he had purchased the Earl Moorman route for $3,600; that he did not own a bulk delivery tank truck; that the route had seventeen shippers; that Ernie Springer, Bill Summers, Martin Harbocker and one other not originally on the Moorman route converted to bulk shipment; that, later, two others converted; that he got paid what he thought was coming to him under the agreement for four of the customers; that he had not been paid for *Page 142 
two; and that he has now started a bulk tank route over the old Moorman route and was trying to get business from the bulk shippers along the route.
The plaintiff Richard Moeller testified that after taking over the route some customers converted to bulk and defendant sent plaintiffs a bill based upon the price specified in the written agreement, which they paid for as follows:
     June    7 — 1958    Jim Hehr               $267.50 Feb.   19 — 1959    Jim Gorbolden           200.00 Oct.   12 — 1960    Ivan Springer           352.00 Nov.   29 — 1962    Horbecker  Summer      805.50 Dec.   31 — 1962    Ernie Springer          447.50 Total                  $2072.50
He also testified that plaintiffs paid the defendant $12 interest as required.
He testified further that there was a growing tendency upon the part of both farmers and haulers to transfer from can to bulk handling of milk; that it was handier for both and less hard work; that it costs a hauler ten thousand dollars to equip himself with a bulk tank truck and that the defendant said he could not afford a tank truck; that the Moorman route supplied 8,000 pounds of milk per day and that if all customers on the route converted to bulk the defendant would get back around $4,000, based on fifty cents per pound of the daily average, and not lose any money on his purchase of the route, but if plaintiffs did not agree to pick up the bulk patrons' milk and pay him for it he would lose money if the patrons on the route converted; that the Moorman route was about fifteen miles long and was located around Bern, Indiana, which is just across the state line between Ohio and Indiana; that Jim Hehr was not an original Moorman route patron but lived close to it in Ohio and that when he converted to bulk the defendant sent plaintiffs a bill claiming this was covered by the agreement (being close by or along the Moorman route) to which plaintiffs agreed and paid defendant $267.50; that defendant was now picking up the milk from Jim Hehr for which plaintiffs had paid him and was attempting to get back other customers on the route who had converted; and that defendant is now transporting *Page 143 
milk in bulk tank from shippers on the Moorman route, namely, the following: Eddie Van Guten, Dan Striker, Ben Maslin, Elmer Beer, LeRoy Layman and a Mr. Swartz, as well as Jim Hehr, for whom plaintiffs paid and defendant accepted $267.50.
The other plaintiff, Arthur Moeller, corroborated this testimony in many respects, although his testimony reveals he was more familiar with the bookkeeping and office than he was with the operations on the route.
However, Arthur Moeller did clear up a matter of importance in this case, as shown by the following testimony taken from the record:
"Q. Now, you knew at the time, did you not, that Mr. Boeke was purchasing this so called Earl Moorman route? Yes.
"Q. And, did you at that time know where that route was located? A. Yes.
"Q. Will you please state its general location? A. Well, it included around the Bern area and then when this agreement was written up it was to state all of the Bern area or the Moorman territory rights plus the stops that Verg had on his route at the present time.
"Q. Now, I don't know that I got that straight. Did I understand you to say that this agreement was to cover the Moorman area? A. Yes.
"Q. And, including such stops as Moorman had at that time? A. Right. What he had at that time we was to pay for as well as around the Bern area.
"Q. Well, then, it is your statement any other producers that were picked up in that area if they converted to bulk, you were to take that? A. In the Bern area, right.
From this uncontradicted testimony, together with that of Arthur Moeller's brother, it is clear that the so-called Moorman route as mentioned in the written agreement included more than 15 miles of certain specified roads and more than the 17 customers that Moorman had at the time of sale. It included a small area. As shown by the testimony in this case, the so-called Moorman route had a potential and did expand in the area in which it operated and in the number of shipping customers.
The actual miles or roads traveled and the number of actual shipping customers at the time of sale are not limited, either *Page 144 
by the written agreement or by custom and usage, but, as shown by the evidence, include the possible expansion of the route to which both parties hereto had knowledge at the time the written agreement was entered into.
This testimony is uncontroverted in the record.
The prayer of the petition is that a restraining order be issued enjoining the defendant from soliciting the customers of plaintiffs for their bulk milk shipment and from transporting the bulk shipments of the shippers of milk whose businesses have been and will be sold by defendant. The evidence clearly identifies those whose businesses have been sold, that is those on the route who have converted to bulk, for which the defendant sent a bill and for which plaintiffs have paid — and those that will be sold, that is, those on the route, who might convert and which defendant agreed to sell to plaintiffs under his agreement for 50 cents per pound for the average daily amount produced by each customer so converting.
The Common Pleas Court, from its reasons assigned, disregarded the prayer of the petition, disregarded or failed to comprehend the significance of the evidence adduced, looked solely to the agreement, regarded the action only as one for specific performance and found that "the terms of the agreement
are too indefinite." (Emphasis added.)
While it is true that an injunction against the breach of a contract and the specific performance thereof are interdependent remedies, it is also true that, where an injunction against the breach of a negative covenant of an agreement will do justice as between the parties, it should be issued notwithstanding the fact that specific performance cannot be had.
"Injunction against the breach of a contract, and specific performance of a contract, are interdependent remedies. An injunction restraining the breach of a contract or of a specific wrong is, in effect, negative enforcement of that contract, and if the contract is one of the class which can be affirmatively and specifically enforced, equity will restrain its breach by injunction, if this is a more practical means of enforcement. Further, injunction may be granted against the commission of a particular act in order to compel specific performance of the entire contract.
"In the ordinary case, injunction is directed against the *Page 145 
breach of negative covenants in the contract, and the fact that specific performance of the contract in question cannot be had is not an insuperable objection to injunction against the breach thereof." 29 Ohio Jurisprudence 2d 270, Injunctions, Section 79.
The following citation is also quite applicable here:
"The principle of equity jurisprudence — that when a court of equity acquires jurisdiction for the purpose of giving equitable relief it may give full relief although this may involve the determination of legal issues and the granting of legal remedies — is fully applicable to injunction cases. In this respect, a court of equity, once having acquired jurisdiction of a controversy, will retain jurisdiction in order to provide present relief and do complete justice between the parties. * * *
"* * *
"Where the breach of a contract is threatened, the court may, in a proper case, issue both an injunction and specific performance. Where the relief sought in an action is in the nature of broad equitable relief although the specific prayer is for injunction, the court may grant specific performance if it finds it necessary to do so before granting the injunction asked for." 29 Ohio Jurisprudence 2d 415, Injunctions, Section 183.
The picture in this case is clear. The defendant, a can milk hauler, had purchased or contracted to purchase a milk route, the patrons on which were can shippers The plaintiffs were bulk milk haulers fully equipped. Both parties knew of the very marked trend in the milk business for both farmers and haulers to convert from cans to bulk tanks in handling milk. The large number of conversions on this small route from the date of the agreement, April 11, 1958, to the filing of the petition, January 8, 1964, shows the strength of this trend. The agreement entered into was to the mutual advantage of both parties. It permitted the plaintiffs to increase their business and it provided that the defendant would be paid for the business which — but for the agreement — he would otherwise lose without recompense.
The interpretations of this agreement as placed upon it by the parties themselves for a period of over four and a half years of operation show that as to them it was clear and definite. Both parties knew when a farmer converted from can *Page 146 
to bulk. The defendant traveled this route every day, as milk in cans must be hauled daily and empty cans left for the next day's milk. The plaintiffs — or the driver — traveled the route every other day, as milk for bulk delivery is placed in the farmers bulk tank, held at 40 degrees temperature and picked up by the haulers bulk tank every other day. Both parties knew, or had the means of knowing from the records kept, the average daily production of the farmer converting to bulk. Both parties knew, therefore, when a farmer converted, the exact number of dollars the defendant had coming and the plaintiffs owed on the individual transactions involved. No dispute over any of these matters appears from the record.
However, as the number of farmers converting to bulk increased and those remaining on can delivery decreased, the defendant provided himself with a bulk truck and started hauling bulk milk from those farmers, which, under the agreement, he had agreed to sell to plaintiffs. In our opinion the section in the agreement whereby the defendant "waivers his rights, in so far as starting a bulk route" is not as important as his agreement to sell upon conversion and accept a specified price. It was only when the defendant realized that it would be to his financial benefit to obtain a bulk tank and haul the milk himself that he failed to send a bill to plaintiffs when a patron converted and, in violation of his agreement to accept a certain price, went in and attempted to get the business and hold it for himself.
Over a period of four and a half years the defendant sent the plaintiffs statements on five shippers who had converted and, in effect, said we have a distinct and definite agreement under which you owe me $2,072.50.
The defendant now comes into court and admits on cross-examination that he is violating the agreement and now says, in effect, to the plaintiffs, the agreement under which I collected $2,072.50 from you and which I wanted you to sign to save me from a possible loss on the $3,600 I paid for the route is too indefinite and I am, therefore, released.
The plaintiffs have, under this record, proved their case by the parol evidence which makes the total agreement of the parties definite and specific enough to support a judgment and a permanent restraining order. *Page 147 
A permanent restraining order will be granted in the same form as the temporary restraining order previously issued by the trial court.
Judgment accordingly.
HOVER, J., concurs.